Abatement Order issued January 27, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00749-CV

                        JANELL SUE MARIN, Appellant

                                         V.
                        JOEL JOSEPH MARIN, Appellee

                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 56502

                             ABATEMENT ORDER

      Appellant, Janell Sue Marin, attempts to appeal a final decree of divorce
signed by a special judge under chapter 151 of the Texas Civil Practice and
Remedies Code. See generally Tex. Civ. Prac. & Rem. Code Ann. §§ 151.001–
.013 (West, Westlaw through 2013 3d C.S.).

      Under Chapter 151, the parties may not appeal the verdict of a special judge
until (1) the special judge submits a “verdict” to the trial court, (2) all parties and
all claims in the case are disposed of, and (3) the trial court signs an order that
memorializes the finality of the case. Tex. Civ. Prac. & Rem. Code Ann. §§
151.001, .004, .011–.013; see also Baroid Equipment, Inc. v. Odeco Drilling, Inc.,
64 S.W.3d 504, 505–506 (Tex. App.—Houston [1st Dist.] 2001, opinion after
remand, 184 S.W.3d 1, 11, pet. denied) (abating appeal until trial court signed final
judgment). “An appeal is from the order of the referring judge’s court . . . .” Tex.
Civ. Prac. & Rem. Code Ann. §§ 151.013. The clerk’s record does not contain a
final order from the referring court.

      Accordingly, the court issues the following order:

      (1) For administrative purposes only, and without surrendering
      jurisdiction, this appeal is abated, will be treated as a closed case, and
      removed from the court’s active docket.


      (2) The cause is remanded to the trial court for further proceedings
      related to the submission to the trial court of the special judge’s
      verdict. See Tex. R. App. P. 27.2.

      (3) The appeal will be reinstated on the court’s active docket if a
      supplemental clerk’s record containing a final order of the trial court
      is filed with this court.

      (4) This appeal is subject to being dismissed for want of jurisdiction if
      a supplemental clerk’s record containing a signed, appealable final
      order is not filed in this court within thirty days after the date of this
      order. See Tex. R. App. P. 42.3(a).



                                        /s/       John Donovan
                                                  Justice

Panel consists of Justices Boyce, Jamison, and Donovan.




                                              2